Citation Nr: 0403895	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-07 692	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
March 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the RO which denied the appellant's request to reopen the 
claim of service connection for glaucoma.

The veteran had a Video Conference Board hearing before the 
undersigned Acting Veterans Law Judge in July 2003.

Following the reopening of the claim of service connection 
for glaucoma, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Board, in April 1991, denied the claim of service 
connection for defective vision with glaucoma.  The Board's 
decision is final.

2.  In July 1996, the RO denied the veteran's application to 
reopen the claim of service connection for defective vision 
with glaucoma.  He was given notice of his appellate and 
procedural rights but did not file an appeal.

3.  The July 1996 RO decision is final.

4.  Some of the evidence received since the July 1996 RO 
decision is not cumulative or redundant of evidence 
previously considered, and some of the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
glaucoma.




CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final RO decision in July 1996, and thus the claim of service 
connection for glaucoma is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

To implement the provisions of the VCAA, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  38 C.F.R. § 3.156(a)(2003).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for glaucoma was received in February 1999, which 
is well in advance of August 29, 2001, the implementing and 
amended regulations, as noted above, do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  Thus, it is well 
to observe that the VCAA and its implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
February 1999 request to reopen his claim of service 
connection for glaucoma.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed April 1999 rating 
action, a Statement of the Case dated in February 2000 and a 
supplemental statement of the case dated in January 2003.  
These documents provided notification of the information and 
medical evidence necessary to reopen the claim.  
Specifically, the statement of the case told the veteran what 
the RO had done to assist him with his claim, to include the 
evidence they had obtained.  It was also explained to the 
veteran that he had not submitted new and material evidence 
as the evidence submitted was duplicate of evidence 
previously considered and was cumulative or redundant.  
Additionally, the supplemental statement of the case informed 
the veteran of the provisions of 38 C.F.R. § 3.159 and also 
informed him that it was his responsibility to submit new and 
material evidence to reopen his claim of service connection.  
Based on the foregoing and in light of the favorable action 
to follow, an adjudication of the appeal at this juncture 
poses no risk of prejudice to the veteran.  Bernard v. Brown 
4 Vet. App. 384 (1993).  



II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for glaucoma.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In an April 1991 decision, the Board denied the claim of 
service connection for glaucoma.  That decision is now final.  
See 38 U.S.C.A. § 7104.  In a July 1996 decision, the RO 
denied the veteran's request to reopen the claim of service 
connection for glaucoma.  The veteran was given notice of his 
appellate and procedural rights but did not submit an appeal.  
Therefore, the RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  The 
question now becomes whether the veteran has submitted new 
and material evidence since the last final decision.

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  

When the RO denied the veteran's application to reopen the 
claim of service connection for glaucoma in July 1996, it 
found that the veteran failed to submit new and material 
evidence.  The RO noted that the veteran did not submit any 
evidence that his current eye disorder was related to 
service.

The veteran, in February 1999, filed an application to reopen 
the claim of service connection for glaucoma.  In support of 
his claim of service connection he submitted additional 
treatment records and medical statements showing that he was 
diagnosed as having glaucoma.  While evidence showing a 
diagnosis of glaucoma is duplicate of evidence previously of 
record at the time of the July 1996 RO decision, the veteran 
has also submitted medical statements, dated in March 2000 
and February 2003 by Steven M. Litinsky, M.D., which are not 
duplicative and which are material to the issue at hand.  Dr. 
Litinsky stated that he had reviewed the veteran's service 
medical records from 1962 to 1964.  He reported that the 
veteran's intraocular pressure in his eyes was not measured.  
He stated that while the veteran was in service no effort was 
made to determine the cause of this defective vision.  He 
therefore concluded that the veteran might have had glaucoma 
which was not detected in service since the intraocular 
pressure was not measured.  

Dr. Litinsky's statements are new since at the time of the 
July 1996 RO decision, there was no medical evidence linking 
the veteran's glaucoma to service.  The evidence is also 
material.  This evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for glaucoma 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The claim of entitlement to service connection for glaucoma 
having been reopened, the merits of the case will be further 
discussed, below, in the remand section.




ORDER

As new and material evidence has been received, the petition 
to reopen the claim of entitlement to service connection for 
glaucoma is granted.  The appeal is granted to this extent.


REMAND

The veteran claims that his current glaucoma was incurred in 
service.

As noted above, in March 2000 and February 2003, Dr. Litinsky 
stated that the veteran may have had glaucoma which was not 
detected in service since the intraocular pressure was not 
measured.  The Board notes that the probative value of this 
opinion is questionable, as Dr. Litinsky failed to comment on 
the veteran's January 1964 service discharge examination 
which showed that he had normal opthalmoscopic examination 
and that his intraocular tension was normal.  The record 
shows that the veteran gave a history of being diagnosed as 
having glaucoma in 1981 and the first record of treatment for 
glaucoma on file is in 1989.  In light of the foregoing, the 
veteran should be scheduled for an ophthalmology examination 
to include an opinion which is based on the veteran's 
complete medical records.

In connection with his 1999 request to reopen the claim of 
service connection for glaucoma, the veteran stated that he 
received treatment for glaucoma from the Miami VAMC from the 
early 1990's and from the West Palm Beach from 1995 to the 
present.  A review of the claims file fails to show that 
these records have been requested, obtained, and associated 
with the claims file.  In order for VA to fulfill its duty to 
assist, the RO must obtain the VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.

The Board notes that the veteran has not been given an 
appropriate VCAA letter pertaining to the claim of service 
connection for glaucoma.  Specifically, VA has not notified 
the veteran and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  
Additionally, the veteran and his representative have not 
been specifically inform of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following:


1.  The RO should send the veteran a VCAA 
notice letter which is in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for service 
connection for glaucoma, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for glaucoma from 
his service discharge in March 1964 to 
the present date.  Obtain records from 
each health care provider the veteran 
identifies which are not already on file.  

3.  Take appropriate steps to obtain 
medical records pertaining to the 
veteran's treatment for glaucoma from the 
Miami VAMC from the early 1990's and from 
the West Palm Beach VAMC from 1995 to the 
present.

4.  The veteran should be scheduled for a 
VA ophthalmology examination for the 
purpose of determining the nature and 
etiology of his current glaucoma.  Based 
on examination findings, historical 
records (including service medical), as 
well as medical principles, the physician 
should give a medical opinion, with full 
rationale, with respect to the following: 
Whether it is as likely as not that the 
veteran's current glaucoma is related to 
service?  In giving the opinion, the 
physician should comment on the 
significance, if any, of the veteran's 
January 1964 discharge examination report 
showing that his intraocular tension was 
normal.  The physician should also 
comment on the March 2000 and February 
2003 letters from Steven M Litinsky, M.D.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2003).  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



